Upon the hearing in the superior court of a petition for certiorari from the Civil Court of Fulton County, it appeared that "a full verbatim copy of the petition for certiorari and the order of sanction *Page 259 
was served upon defendant by serving his counsel with the same on said date instant after said petition was sanctioned and the writ issued herein." It did not appear that 10 days' notice was given to the opposite party, his agent, or attorney of "the time and place of hearing," or that the giving of such notice was prevented by unavoidable cause, as prescribed and required by the Code, § 19-212; and the superior court did not err in dismissing the certiorari for lack of proper notice to the defendant. See Chaffin v. Chaffin, ante, and cases cited therein.
Judgment affirmed. Sutton, C. J., and Felton, J.,concur.
                          DECIDED MAY 13, 1949.